67 F.3d 303
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.STATE of ARKANSAS, State of Appellee,v.Anthony TINSMAN, Sr., Appellant.
No. 95-2274
United States Court of Appeals,Eighth Circuit.
Submitted:  Sept. 13, 1995Filed:  Sept. 22, 1995

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
PER CURIAM.


1
Anthony Tinsman appeals the district court's1 denial of his request for removal of criminal charges pending against him in an Arkansas state court.  The district court's remand for lack of jurisdiction is unreviewable by this court.  See Thermtron Prods., Inc. v. Hermansdorfer, 423 U.S. 336, 342-43 (1976).  Accordingly, we dismiss the appeal for lack of jurisdiction.  See 8th Cir.  R. 47A.



1
 The Honorable Jimm Larry Hendren, United States District Judge for the Western District of Arkansas